UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1772


BENJAMIN JACOB STRATTON,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA, d/b/a Marc Birnbaun,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-00548-TSE-TCB)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Jacob Stratton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benjamin Jacob Stratton appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Stratton v.

Commonwealth of Va., No. 1:17-cv-00548-TSE-TCB (E.D. Va. May 31, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2